                                     Case 2:19-cv-00647-JCM-BNW Document 1 Filed 04/15/19 Page 1 of 5



                       1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                               MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                       2       NEIL C. BAKER, ESQ., Bar # 14476
                               LITTLER MENDELSON, P.C.
                       3       3960 Howard Hughes Parkway
                               Suite 300
                       4       Las Vegas, NV 89169-5937
                               Telephone:     702.862.8800
                       5       Fax No.:       702.862.8811
                               rroskelley@littler.com
                       6       mpaek@littler.com
                               nbaker@littler.com
                       7
                               Attorneys for Defendant
                       8       PRINCE TELECOM, LLC

                       9
                                                                UNITED STATES DISTRICT COURT
                    10
                                                                     DISTRICT OF NEVADA
                    11

                    12
                               STEVEN M. COLOSIMO, an individual;
                    13         and NATHANIEL A. PORTEOUS, an
                               individual; on behalf of themselves and all      Case No.    2:19-cv-00647
                    14         others similarly situated,,
                                                                                DEFENDANT’S NOTICE OF REMOVAL
                    15                             Plaintiff,                   OF CIVIL ACTION UNDER 28 U.S.C
                                                                                §§ 1441, 1446 (FEDERAL QUESTION)
                    16         vs.
                                                                                (Eighth Judicial District Court for Clark
                    17         PRINCE TELECOM, LLC, a Delaware                  County, Nevada, Case No. A-19-790228-C)
                               corporation; and DOES 1 through 10,
                    18         inclusive,,

                    19                             Defendant.

                    20
                               TO:      CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                    21                  NEVADA

                    22                  PLEASE TAKE NOTICE that Defendant Prince Telecom, LLC (“Defendant”), hereby

                    23         removes this action from the Eighth Judicial District Court, Clark County, Nevada, to the United States

                    24         District Court for the District of Nevada. Defendant is authorized to remove this case under 28 U.S.C.

                    25         §§ 1441(a) and 1446 because this Court has original jurisdiction over the federal claims raised by

                    26         Plaintiffs Steven M. Colosimo and Nathaniel A. Porteous (“Plaintiffs”) under 28 U.S.C. § 1331

                    27         (federal question jurisdiction) and supplemental jurisdiction over their state law claims under

                    28         28 U.S.C. § 1367. In support of removal, Defendant respectfully submits the following statement:
LITTLER M ENDELSON, P.C.
                               FIRMWIDE:163733
        Attorneys At Law
  3960 Howard Hughes Parkway   890.1 053127.1026
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:19-cv-00647-JCM-BNW Document 1 Filed 04/15/19 Page 2 of 5



                       1               1.        On February 28, 2019, Plaintiffs filed a putative collective and class action in the

                       2       Eighth Judicial District Court, Clark County, Nevada, entitled Steven M. Colosimo and Nathaniel A.

                       3       Porteous, individuals, on behalf of themselves and all other similarly situated employees, Plaintiffs,

                       4       vs. Prince Telecom, LLC, a Delaware limited liability company; and Does 1 through 10, inclusive,

                       5       Defendants, Case No. A-19-790228-C. A true copy of Plaintiffs’ complaint (the “Complaint”) is

                       6       attached hereto as Exhibit 1. Defendant incorporates the allegations of the Complaint by reference

                       7       without admitting their truth.

                       8               2.        The Complaint asserts eight claims for relief: (1) failure to pay minimum wages in

                       9       violation of the Nevada Constitution; (2) failure to compensate for all hours worked in violation of

                    10         NRS 608.140 and 608.016; (3) failure to pay overtime in violation of NRS 608.140 and 018; (4) failure

                    11         timely to pay all wages due and owing in violation of NRS 608.140 and 020 through 050; (5) failure

                    12         to provide meal periods in violation of NRS 608.140 and 019; (6) failure to provide rest periods in

                    13         violation of NRS 608.140 and 019; (7) failure to pay wages for all hours worked in violation of the

                    14         Fair Labor Standards Act (the “FLSA”), 29 U.S.C § 206; and (8) failure to pay overtime in violation

                    15         of the FLSA, 29 U.S.C. § 207. Plaintiffs assert all causes of action on behalf of themselves and the

                    16         putative class.

                    17                 3.        Plaintiffs effected services of process on Defendant on March 26, 2019. True copies

                    18         of all papers Defendant received from Plaintiffs in addition to the Complaint are attached hereto as

                    19         Exhibit 2.

                    20                 4.        Plaintiffs’ Seventh and Eighth Claims for Relief both arise under federal law as they

                    21         assert claims for minimum wage and overtime compensation under the FLSA, 29 U.S.C §§ 206 and

                    22         207. Where a plaintiff invokes the protection of federal law on the face of her complaint, federal

                    23         jurisdiction attaches, even if it is later determined that the plaintiff failed to state a cognizable claim.

                    24         See Burke v. Austin Independent School Dist., 709 F. Supp. 120 (W.D. Tex. 1987). Accordingly, this

                    25         Court has original jurisdiction over the Seventh and Eighth Claims for Relief under 28 U.S.C. § 1331.

                    26                 5.        Plaintiffs’ state law claims all share a common nucleus of operative facts with the

                    27         Seventh Claim for Relief, namely Defendant’s alleged labor and compensation practices. Specifically,

                    28         Plaintiffs allege that Defendant suffered them and others similarly situated to work during rest and
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800

                               FIRMWIDE:163733890.1 053127.1026
                                  Case 2:19-cv-00647-JCM-BNW Document 1 Filed 04/15/19 Page 3 of 5



                       1       meal periods and to answer work calls while off the clock. See Complaint ¶¶ 60 (First Claim for

                       2       Relief) (alleging employees “had their meal periods interrupted by work”), 68–69 (Second Claim for

                       3       Relief) (alleging employees “had their meal periods interrupted by work”), 78–80 (Third Claim for

                       4       Relief) (alleging interrupted meal periods and off-the-clock work calls), 92 (Fourth Claim for Relief)

                       5       (re-alleging facts supporting first, second, and third causes of action for failure to pay wages for all

                       6       hours worked), 98–100 (fifth cause of action) (alleging interrupted meal periods and off-the-clock

                       7       work calls), 108 (Sixth Claim for Relief) (alleging Defendant suffered employees to work during rest

                       8       periods). These are the same allegations on which Plaintiffs base their Seventh Claim for Relief,

                       9       wherein Plaintiffs allege that Defendants failed to pay them “a minimum wage for all hours worked”

                    10         in violation of the FLSA. See id. ¶ 113; see also id. ¶ 112 (incorporating by reference the allegations

                    11         asserted in support of causes of action one through six). Accordingly, this Court has supplemental

                    12         jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. 1367, and those claims are properly

                    13         removable under 28 U.S.C. § 1441(c). See Chavez v. IBP, Inc., No. CT-01-5093-EFS, 2002 WL

                    14         31662302, *1 (E.D. Wash. Oct. 28, 2002) (finding that “the state law wage and hour claims arise under

                    15         the same circumstances as the FLSA claims: both related to [the defendant’s] operation of its . . .

                    16         plant”); see also Mincy v. Staff Leasing, L.P., 100 F. Supp. 2d 1050, 1053 (D. Ariz. 2000) (“Federal

                    17         courts are reluctant to remand state claims, once they obtain original jurisdiction based on federal

                    18         question, where all the claims derive from the same set of facts.”).

                    19                 6.       Plaintiffs’ Third Claim for Relief also shares a common nucleus of operative facts with

                    20         the Eighth Claim for Relief for failure to pay overtime. In support of their Third Claim for Relief,

                    21         Plaintiffs allege that they “and all other similarly situated employees sometimes worked shifts of . . .

                    22         forty (40) hours a week or more, some of this was off-the-clock work.” See Complaint ¶ 81. These

                    23         are the same allegations on which Plaintiffs base their Eighth Claim for Relief, wherein Plaintiffs

                    24         allege that they “and all other similarly situated employees worked more than forty hours per week for

                    25         Defendants,” without being paid the proper premiums under the FLSA. See id. ¶ 118. Accordingly,

                    26         this Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. 1367, and

                    27         those claims are properly removable under 28 U.S.C. § 1441(c). See Chavez, 2002 WL 31662302,

                    28         *1; Mincy, 100 F. Supp. 2d at 1053.
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800

                               FIRMWIDE:163733890.1 053127.1026
                                  Case 2:19-cv-00647-JCM-BNW Document 1 Filed 04/15/19 Page 4 of 5



                       1               7.       Notice of this removal is effected properly and timely in accordance with 28 U.S.C.

                       2       § 1446(b)(1), as it is filed within 30 days of the date that Plaintiffs effected service on Defendants.

                       3               8.       Venue is proper in this judicial district in accordance with 28 U.S.C. § 1441(a) because

                       4       the Nevada Court is embraced within the district.

                       5               9.       Defendant has given written notice of this removal to all adverse parties in accordance

                       6       with 28 U.S.C. § 1446(d). A copy of that notice is attached hereto as Exhibit 3.

                       7               10.      Defendant filed a notice of removal of the action in the Nevada Court in accordance

                       8       with 28 U.S.C. § 1446(d). A copy of that notice is attached hereto as Exhibit 4.

                       9               11.      Based on the foregoing, this action is properly removable to this Court.

                    10         Dated: April 15, 2019
                    11                                                         Respectfully submitted,
                    12

                    13                                                         /s/ Neil C. Baker
                                                                               RICK D. ROSKELLEY, ESQ.
                    14                                                         MONTGOMERY Y. PAEK, ESQ.
                                                                               NEIL C. BAKER, ESQ.
                    15                                                         LITTLER MENDELSON, P.C.
                    16                                                         Attorneys for Defendant
                                                                               PRINCE TELECOM, LLC
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800

                               FIRMWIDE:163733890.1 053127.1026
                                   Case 2:19-cv-00647-JCM-BNW Document 1 Filed 04/15/19 Page 5 of 5



                       1                                          CERTIFICATE OF SERVICE

                       2               I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                       3       within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada

                       4       89169-5937. On April 15, 2019, I served the within document:

                       5               DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C
                                                     §§ 1441, 1446 (FEDERAL QUESTION)
                       6
                                       By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced
                       7              document was electronically filed and served upon the parties listed below through the
                                       Court’s Case Management and Electronic Case Filing (CM/ECF) system:
                       8

                       9               Troy L. Isaacson, Esq.
                                       Norberto J. Cisneros, Esq.
                    10                 Barbara M. McDonald, Esq.
                                       MADDOX ISAACSON CISNEROS LLP
                    11                 11920 Southern Highlands Parkway, Suite 100
                                       Las Vegas, Nevada 89141
                    12                 Attorneys for Plaintiffs
                    13
                                       I declare under penalty of perjury that the foregoing is true and correct. Executed on April 15,
                    14
                               2019, at Las Vegas, Nevada.
                    15

                    16
                                                                                     /s/ Maribel Rodriguez
                    17                                                                             Maribel Rodriguez
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800

                               FIRMWIDE:163733890.1 053127.1026
